DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s remarks and amendments filed on 10/04/2021 and 10/15/2021 are acknowledged and have been carefully considered.  
	 
Status of Claims
	Claims 1-3 were previously pending in the application. 
As of the amendments filed 10/04/2021, claims 1-2 were amended. As of the supplemental amendments filed 10/15/2021, claim 1 has been further amended to correct an informality. 
	Accordingly, claims 1-3 are under examination. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting specific structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
“a first region of interest setting unit which sets a region of interest” (claim 1) 
“a tissue specifying unit which specifies a position” (claim 1) 
“a tissue tracing unit which traces over a plurality of frames a position” (claim 1)
“a second region of interest setting unit which sets the region of interest” (claim 1)
“a pixel value measuring unit which measures a pixel value” (claim 1)
“a shininess region removal unit which removes a shininess region” (claim 3)
	Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, or equivalents thereof. 
	If applicant does not intend to have these claim limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki (US 2017/0360275 A1, hereinafter “Yoshizaki”) in view of Steiner (US 2017/0280029 A1, hereinafter “Steiner”), further in view of Glatz et al. (Robust overlay schemes for the fusion of fluorescence and color channels in biological imaging; Journal of Biomedical Optics; hereinafter “Glatz”).

Regarding claim 1, Yoshizaki discloses: 

which measures a time intensity curve illustrating a temporal change ("In FIG. 17, a horizontal axis represents time, and a vertical axis represents an intensity level of the light intensity of the fluorescent wavelength component. In FIG. 17, a curve L3 represents temporal change of the light intensity level of the fluorescent wavelength component" Yoshizaki: [0140]) in pixel value of light emission ("signal value (pixel value or luminance information)" Yoshizaki: [0061]) from a fluorescent dye administered into a body of a subject ("generating fluorescent image data by emitting excitation light to a subject to which a fluorescent agent has been administered" Yoshizaki: [0002]), 
the apparatus (“image processing device” Yoshizaki: [0005]) comprising:
an excitation ray source ("a light source unit configured to emit excitation light to a subject to which a fluorescent agent has been administered" Yoshizaki: [0004]) which emits near-infrared rays ("light in a near-infrared wavelength band (e.g., 830 nm)" Yoshizaki: [0054]) for exciting a fluorescent dye administered into the body of the subject ("ICG used in the first embodiment emits fluorescence of 830 nm" Yoshizaki: [0037]) toward the subject;
an image pickup unit ("an imaging unit configured to continuously image the subject and sequentially generate image data of the subject" Yoshizaki: [0004]) configured to detect from the fluorescent dye ("generating fluorescent image data by emitting excitation light to a subject to which a fluorescent agent has been administered" Yoshizaki: [0002]) near-infrared rays ("has sensitivity to light in a near-infrared wavelength band (e.g., 830 nm)" Yoshizaki: [0054]) and visible rays ("has sensitivity to light in a visible light range" Yoshizaki: [0054]), 
and obtain over a plurality of frames a plurality of fluorescence images ("generating fluorescent image data by emitting excitation light to a subject to which a fluorescent agent has been administered" Yoshizaki: [0002]) of a tissue of the subject (“imaging unit configured to continuously image the subject 
the plurality of fluorescence images including a first fluorescence image (“FIG. 8B is a diagram illustrating an exemplary fluorescent image of a previous frame” Yoshizaki: [0017], Fig. 8B) and a second fluorescence image (“FIG. 8A is a diagram illustrating an exemplary fluorescent image of a current frame” Yoshizaki: [0016], Fig. 8A);
a first region of interest setting unit which sets a region of interest on the first fluorescence image ("imaging a region of a subject to generate image data, a fluorescent agent having been administered to the subject, and the region having been irradiated with excitation light" Yoshizaki: [0005]);
and a pixel value measuring unit which measures a pixel value of the region of interest ("signal value (pixel value or luminance information) in accordance with the light intensity of a fluorescent wavelength component emitted from the fluorescent agent is recorded" Yoshizaki: [0061]).
The limitation reciting “a plurality of color images” has been changed to reflect that Yoshizaki discloses all of the features of this limitation except for the explicit recitation of “a plurality of color images.” The “plurality of color images” is explicitly taught by Steiner, as described below. 
Yoshizaki remains silent on: 
obtain over a plurality of frames … a plurality of color images of the tissue of the subject,
and the plurality of color images including a first color image and a second color image;
a tissue specifying unit which specifies a position of the tissue on the first color image, the position corresponding to a position of the region of interest on the first fluorescence image;
a tissue tracing unit which traces over the plurality of frames a position of the tissue on each of the plurality of color images;

However, in a similar invention in the same field of endeavor, Steiner teaches “medical imaging camera systems and methods which combine fluorescent imaging with visible color imaging” (Steiner: [0001]), as it is "often necessary to display visual color images of along with the FI or other sensor images in order to properly distinguish features and determine all desired characteristics of the tissue being investigated" (Steiner: [0003]), and further teaches: 
obtain over a plurality of frames ("imaging scope system is provided for producing both reflected light image streams and FI image stream" Steiner: [0007]) … a plurality of color images ("visual color images are produced" Steiner: [0003]) of the tissue of the subject,
and the plurality of color images ("visual color images are produced" Steiner: [0003]) including a first color image and a second color image ("visible light images of image signal 27" Steiner: [0033]; “signals each representing streams of images or image representations based on the data” Steiner: [0033]; "signal 27 includes 30 frames-per-second color images" Steiner: [0041]; [As shown in Fig. 2, the signal 27 is the visible light image data signal, and is described as including 30 frames-per-second of color images. Steiner also discloses “streams of images,” as described above. Thus, the first color image can be represented by one of the first few frames of the first second of imaging, and the second color image can be represented by one of the subsequent frames of the first second of imaging; additionally, the second color image can also be represented by a frame acquired during subsequent seconds of imaging.]). 
	In addition to the limitations described as being taught by Steiner directly above, Steiner also teaches specifying a position of the tissue on the color image, the position corresponding to a position of the region of interest on the fluorescence image ("Systems are also known which combine or overlay FI of the same area to help users interpret the data in both images" Steiner: [0004]). Furthermore, Steiner discloses that the fluorescence images and the color images can be combined and displayed together in the form of a video (“combines the converted first image stream and the transformed second image stream and produces a combined image stream. The combined image stream is fed to video encoder circuitry configured to encode the combined image stream to a video encoding format configured for display on an electronic display” Steiner: [0008]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image processing method disclosed by Yoshizaki, by including the medical imaging camera systems and methods which combine fluorescent imaging with visible color imaging as taught by Steiner. One of ordinary skill in the art would have been motivated to make this modification because what "is needed are improved ways to process and display fluoresced light-based images or other medical images with visible color images. What is further needed are systems that can process a stream of images from both secondary sensors and reflected light and combine them in a manner that improves lag time in processing the image streams through the image processing device" (Steiner: [0005]). Furthermore, this combination is motivated by "the advantage of improving the distinguishability of features in both images, and thereby further enhancing the analytical or diagnostic benefits of providing a combined image" (Steiner: [0006]). 
	The combination of Yoshizaki and Steiner is not being relied upon for teaching: 
a tissue specifying unit which specifies a position of the tissue on the first color image, the position corresponding to a position of the region of interest on the first fluorescence image;
a tissue tracing unit which traces over the plurality of frames a position of the tissue on each of the plurality of color images;

However, in a similar invention in the same field of endeavor, Glatz teaches robust overlay schemes for the fusion of fluorescence and color channels in biological imaging (Title), which “aim to integrate the fluorescence information into the spectral components of the color image” (Glatz: Pg. 2), and further teaches: 
a tissue specifying unit ("automatic segmentation of the fluorescence signal was performed" Glatz: Pg. 2) which specifies a position of the tissue on the first color image ("ROI was defined for each image as the area containing fluorescence signal above the threshold" Glatz: Pg. 2), the position corresponding to a position of the region of interest on the first fluorescence image ("fluorescence measurement that is superimposed on a corresponding color image" Glatz: Pg. 3);
a tissue tracing unit which traces over a plurality of frames (“visualization along the temporal dimension of color and fluorescence data acquired in real time was proposed and demonstrated” Glatz: Pg. 2) a position of the tissue ("color images provide anatomical information and easy orientation" Glatz: Pg. 2) on each of the plurality of color images ("Color images are commonly superimposed with fluorescence measurements to provide orientation" Glatz: Abstract);
a second region of interest setting unit which sets the region of interest at a position on the second fluorescence image ("Overlay images were calculated for all the datasets" Glatz: Pg. 2), the position corresponding to the position of the tissue on the second color image ("Color images acquired from the five biological samples are displayed … while the corresponding fluorescence channel is shown" Glatz: Pg. 2) traced by the tissue tracing unit ("visualization along the temporal dimension of color and fluorescence data acquiring in real time" Glatz: Pg. 2; [Glatz’s disclosure of visualizing signals along the temporal dimension of both color and fluorescence data reads on tracing the region of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image processing method disclosed by Yoshizaki, by including the robust overlay schemes for the fusion of fluorescence and color channels in biological imaging as taught by Glatz. One of ordinary skill in the art would have been motivated to make this modification because "Fluorescence emission wavebands contain molecular information on tissue that is invisible to the human eye, while additional color images provide anatomical information and easy orientation" (Glatz: Pg. 2). Thus, "In order to provide the surgeon with easy and intuitive orientation that matches his field of view, the detected fluorescence signal is superimposed on the color image" (Glatz: Pg. 1).

Regarding claim 2, the combination of Yoshizaki, Steiner, and Glatz discloses: 
The time intensity curve measuring apparatus according to claim 1, as described above. 
	Yoshizaki further discloses: 
wherein the image pickup unit ("an imaging unit configured to continuously image the subject and sequentially generate image data of the subject" Yoshizaki: [0004]) includes a first photographing element configured to detect near-infrared rays ("has sensitivity to light in a near-infrared wavelength band (e.g., 830 nm)" Yoshizaki: [0054]) from the fluorescent dye (“fluorescence is emitted by a fluorescent agent after intravenously injecting the fluorescent agent into the subject” Yoshizaki: [0037]), and obtain a fluorescence image ("generating fluorescent image data by emitting excitation light to a subject to which a fluorescent agent has been administered" Yoshizaki: [0002]) of the tissue of the subject (“injecting, into body tissue, the ICG as a fluorescent agent” Yoshizaki: [0003]), 
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki in view of Steiner and Glatz, further in view of Hirawake et al. (US 2016/0041098 A1, hereinafter "Hirawake").

Regarding claim 3, the combination of Yoshizaki, Steiner, and Glatz discloses: 
The time intensity curve measuring apparatus according to claim 1, the time intensity curve measuring apparatus ("In FIG. 17, a horizontal axis represents time, and a vertical axis represents an intensity level of the light intensity of the fluorescent wavelength component. In FIG. 17, a curve L3 represents temporal change of the light intensity level of the fluorescent wavelength component" Yoshizaki: [0140]) further comprising:
wherein the tissue tracing unit traces the region of interest on the basis of the color image ("Color images are commonly superimposed with fluorescence measurements to provide orientation" Glatz: Abstract; "color images provide anatomical information and easy orientation" Glatz: Pg. 2) after the shininess region is removed by the shininess region removal unit ("Before the two acquisition channels can be merged into a composite image, a number of preprocessing steps are required" Glatz: Pg. 1).
The combination of Yoshizaki, Steiner, and Glatz remains silent on: 
a shininess region removal unit which removes a shininess region on a tissue surface on the basis of a color image including the tissue.
However, in a similar invention in the same field of endeavor, Hirawake teaches a fluorescence viewing device and fluorescence viewing method (Title) that includes an image processing means for 
a shininess region removal unit which removes a shininess region on a tissue surface on the basis of a color image including the tissue ("image processing means for performing correction for a brightness of the fluorescence image and a brightness of the background image" Hirawake: [0009]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image processing method disclosed by Yoshizaki, by including the fluorescence viewing device as taught by Hirawake. One of ordinary skill in the art would have been motivated to make this modification "to provide a fluorescence viewing device and a fluorescence viewing method capable of acquiring clear observed images with excellent visibility" (Hirawake: [0006]).

Response to Arguments
Applicant argues the following with respect to claims 1 and 2: 

Addressing the rejection of clams 1 and 2 under 35 U.S.C. 103 as unpatentable over Yoshizaki in view of Glatz, Applicant submits that this rejection is traversed. Applicant submits that claim 1 has been amended to define "an image pickup unit configured to ... obtain over a plurality of frames ... a plurality of color images of the tissue of the subject." Applicant submits that the image pickup unit sequentially captures as "a plurality of color images" the same tissue of the subject. Applicant further submits that claim 2 has been amended for consistency with claim 1, and proceeds to recite amended independent claim 1 in its entirety. 

	In response, Examiner respectfully submits that the amendments to claims 1-2 are acknowledged and have been carefully considered. 

Applicant argues the following with respect to Yoshizaki: 

Applicant submits that Yoshizaki, however, fails to teach or suggest Applicant's claimed apparatus. Applicant submits that in particular, Yoshizaki fails to teach or 

	In response, Examiner respectfully submits that the above arguments with respect to the Yoshizaki reference have been fully considered but they are not entirely persuasive, as Yoshizaki does in fact disclose certain aspects of the now claimed “image pickup unit,” as described in the 35 U.S.C. 103 rejection of claim 1 above. To reiterate from the 35 U.S.C. 103 rejection of claim 1, Yoshizaki discloses: an image pickup unit ("an imaging unit configured to continuously image the subject and sequentially generate image data of the subject" Yoshizaki: [0004]) configured to detect from the fluorescent dye ("generating fluorescent image data by emitting excitation light to a subject to which a fluorescent agent has been administered" Yoshizaki: [0002]) near-infrared rays ("has sensitivity to light in a near-infrared wavelength band (e.g., 830 nm)" Yoshizaki: [0054]) and visible rays ("has sensitivity to light in a visible light range" Yoshizaki: [0054]), and obtain over a plurality of frames a plurality of fluorescence images ("generating fluorescent image data by emitting excitation light to a subject to which a fluorescent agent has been administered" Yoshizaki: [0002]) of a tissue of the subject (“imaging unit configured to continuously image the subject and sequentially generate image data of the subject” Yoshizaki: [0004]) and a color image of the tissue of the subject ("a normal color image P100" Yoshizaki: [0147]), the plurality of fluorescence images including a first fluorescence image (“FIG. 8B is a diagram illustrating an exemplary fluorescent image of a previous frame” Yoshizaki: [0017], Fig. 8B) and a second fluorescence image (“FIG. 8A is a diagram illustrating an exemplary fluorescent image of a current frame” Yoshizaki: [0016], Fig. 8A). While Yoshizaki may not teach each and every aspect of the image pickup unit, particularly the acquisition of a plurality of color images, Yoshizaki nonetheless discloses “an image pickup unit configured to detect from the fluorescent dye near-infrared rays and visible rays.” 

	Applicant further argues the following with respect to Yoshizaki: 

Moreover, Applicant submits that as acknowledged by the outstanding Office Action, Yoshizaki fails to teach or suggest the following claimed features: a plurality of color images including a tissue of the subject; a tissue specifying unit which specifies a position of the tissue on the first color image of the plurality of color images, the position corresponding to a position of the region of interest on the first fluorescence image; a tissue tracing unit which traces over the plurality of frames a position of the tissue on each of the plurality of color images; a second region of interest setting unit which sets the region of interest at a position on a second fluorescence image of the plurality of fluorescence images, the position corresponding to the position of the tissue on the second color image traced by the tissue tracing unit. 
	
	In response, Examiner respectfully submits that this particular argument is persuasive, and further respectfully submits that Yoshizaki is not being relied upon for the teaching of the above limitations. 

Applicant argues the following with respect to Glatz: 

	Applicant submits that the outstanding Office Action rejects claim 1 based on the proposition that Glatz discloses the above features and that it would have been obvious to modify the method taught by Yoshizaki by importing these features from Glatz to arrive at the claimed invention. Applicant submits, however, that Glatz fails to disclose the above feature related to both the image pickup unit and the tissue tracing unit as described in amended claim 1. 
Applicant submits that the outstanding Office Action relies on Glatz's text and figures on pages 2 and 3. Applicant submits that on page 2, Glatz describes that "color images acquired from the five biological samples are displayed in Figs. 1(a)-1(e)", and, thus, Glatz may disclose a unit capable of obtaining a plurality of fluorescence images. However, reading Glatz, Applicant submits that a person of ordinary skill in the art would understand that Glatz merely teaches obtaining the "color images" of different samples at one point in time. Thus, Applicant submits that Glatz is silent on the function of "obtain[ing] over a plurality of frames ... a plurality of color images of the tissue of the subject" as now recited in amended claim 1. In addition, Applicant submits that there is no proof that the structure of Glatz inherently possesses the capability of performing the function recited in amended claim 1. Accordingly, Applicant submits that Glatz at least fails to disclose "an image pickup unit," as would be required to meet Applicant's claimed feature. Moreover, Applicant submits that amended claim 1 is further distinguished from Glatz by the tissue tracing unit, i.e., "a tissue tracing unit which traces over the plurality of frames a position of the tissue." Therefore, Applicant submits that even if the combination of the Yoshizaki and Glatz is assumed to be proper, the 

	In response, while Glatz is still being relied upon for teaching many limitations of amended independent claim 1, Examiner respectfully submits that in light of the amendments to independent claim 1, a new ground of rejection is made under 35 U.S.C. 103 over Yoshizaki in view of Steiner, further in view of Glatz. 
	Regarding the amended limitation of “obtain[ing] over a plurality of frames ... a plurality of color images of the tissue of the subject," as now recited in amended claim 1, Steiner teaches “medical imaging camera systems and methods which combine fluorescent imaging with visible color imaging” (Steiner: [0001]), as it is "often necessary to display visual color images of along with the FI or other sensor images in order to properly distinguish features and determine all desired characteristics of the tissue being investigated" (Steiner: [0003]), and further teaches: obtain over a plurality of frames ("imaging scope system is provided for producing both reflected light image streams and FI image stream" Steiner: [0007]) … a plurality of color images ("visual color images are produced" Steiner: [0003]) of the tissue of the subject (“tissue being investigated” Steiner: [0003]). Thus, Steiner teaches obtaining a plurality of color images of the tissue of the subject. Additionally, Steiner does more than merely teaching obtaining color images of different samples at one point in time, as Steiner teaches a stream ("imaging scope system is provided for producing both reflected light image streams and FI image stream" Steiner: [0007]) of many color images ("visual color images are produced" Steiner: [0003]; "visible light images of image signal 27" Steiner: [0033]) of the same tissue ("Systems are also known which combine or overlay FI images with reflected light images of the same area to help users interpret the data in both images" Steiner: [0004]) over time ("signal 27 includes 30 frames-per-second color images" Steiner: [0041]; [As shown in Fig. 2, the signal 27 is the visible light image data signal.]). 
visible light images of image signal 27" Steiner: [0033]; “signals each representing streams of images or image representations based on the data” Steiner: [0033]; "signal 27 includes 30 frames-per-second color images" Steiner: [0041]). 
As shown in Fig. 2, the signal 27 is the visible light image data signal, and is described as including 30 frames-per-second of color images. Steiner also discloses “streams of images,” as described above. Thus, the first color image can be represented by one of the first few frames of the first second of imaging, and the second color image can be represented by one of the subsequent frames of the first second of imaging; additionally, the second color image can also be represented by a frame acquired during subsequent seconds of imaging. 
	Regarding the tissue tracing unit, Examiner respectfully submits that Glatz’s disclosure of visualizing signals along the temporal dimension of both color and fluorescence data reads on tracing the region of interest from a first image frame to a subsequent image frame on both the color images and the corresponding fluorescence images. Thus, Examiner respectfully submits that Glatz does in fact disclose tracing over a plurality of frames a position of the tissue on each of the color images. 
	Furthermore, while not presently being relied upon for teaching the tissue tracing unit, Examiner respectfully submits that Steiner discloses that the fluorescence images and the color images can be combined and displayed together in the form of a video (“combines the converted first image stream and the transformed second image stream and produces a combined image stream. The combined image stream is fed to video encoder circuitry configured to encode the combined image stream to a video encoding format configured for display on an electronic display” Steiner: [0008]). When Steiner discloses that the fluorescence images and the color images can be combined and displayed together, it can be assumed that the combining involves a registration/overlay process, in which the region of interest of one image type is aligned with the region of interest in the other image type. Accordingly, when the two image types are combined and displayed as an image stream (video), the region of interest will be traced throughout the course of the image stream. 

Applicant argues the following with respect to claim 3: 

Addressing the rejection of claim 3 under 35 U.S.C. 103 as unpatentable over Yoshizaki in view of Glatz, further in view of Hirawake, Applicant submits that this rejection is traversed. Applicant submits that Hirawake does not disclose or suggest the newly claimed features associated with the image pickup unit and tissue tracing unit of amended claim 1 that are omitted by Yoshizaki and Glatz. Therefore, Applicant submits that even if the combination of Yoshizaki, Glatz, and Hirawake is assumed to be proper, the combination fails to teach every element of the claimed invention. Specifically, Applicant submits that the combination fails to teach the claimed image pickup unit configured to "obtain over a plurality of frames ... a plurality of color images of the tissue of the subject" and a tissue tracing unit "which traces over the plurality of frames a position of the tissue." Accordingly, Applicant traverses, and requests reconsideration of, this rejection based on these documents. 

	In response, Examiner respectfully submits that Hirawake is not being relied upon for teaching the subject matter of amended independent claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Tian et al. (US 2018/0042481 A1, hereinafter “Tian”) teaches a handheld molecular imaging navigation system that comprises a multi-spectral light source module configured to provide light in a plurality of different spectrum bands (Abstract). Tian’s invention includes a signal acquisition module configured to acquire a near-infrared fluorescence image and a visible light image of the inspected object, and a processing module configured to perform image processing on the acquired near-infrared fluorescence image and visible light image according to the control signal sequence to fuse the visible light image and the fluorescence image and output the fused image, and output a feedback signal according to the acquired near-infrared fluorescence image and visible light image (Abstract).
Nie et al. (US 2011/0152692 A1, hereinafter “Nie”) teaches a system and methods for providing real-time anatomical guidance in a diagnostic or therapeutic procedure. Nie’s invention includes a first light source configured to emit a beam of visible light; second light source configured to emit a beam of near-infrared light; a handheld probe optically coupled to the second light source; a second imaging device configured to detect visible light; a third imaging device configured to detect near-infrared light having a first predetermined wavelength; a fourth imaging device configured to detect near-infrared light having a second predetermined wavelength; a display for displaying at least one visual representation of data; and, a controller programmed to generate at least one real-time integrated visual representation of an area of interest and to display the real-time visual representation on the display for guidance during the diagnostic or therapeutic procedure (Abstract). 
Thomas (US 2016/0314585 A1, hereinafter “Thomas”) teaches a method and apparatus that assist a user to track changes that occur in features of a subject as the features evolve over time. In Thomas’s invention, “tracking can be done for images captured under different imaging/lighting modalities, by different image capture devices, and/or at different points in time” (Abstract). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793      

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793